                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 14, 2019
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

KENNETH SCOTT,                              §
                                            §
         Plaintiff,                         §
VS.                                         §   CIVIL ACTION NO. 2:17-CV-382
                                            §
ISAAC KWABENA KWARTENG, et al,              §
                                            §
         Defendants.                        §

                 ORDER AND OPINION DENYING PLAINTIFF’S
               THIRD MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff Kenneth Scott, who is a prisoner in the Texas Department of Criminal

Justice, Criminal Institutions Division (TDCJ-CID) and is currently housed at the

McConnell Unit in Beeville, Texas, has filed this prisoner civil rights action. Pending

before the Court is Plaintiff’s Third Motion for Appointment of Counsel. (D.E. 49).

       In this action, Plaintiff sues the following individual defendants: (1) Dr. Isaac

Kwabena Kwarteng; (2) Charge Nurse Tanya Lawson; and (3) Senior Warden Philip

Sifuentes. Plaintiff claims that Defendants’ actions amount to deliberate indifference to

his health and safety in violation of the Eighth Amendment. Plaintiff further claims that

certain defendants retaliated against him by intentionally delaying medical care to

Plaintiff.

       On January 3, 2018, the undersigned denied Plaintiff’s first motion for

appointment of counsel without prejudice until after screening. (D.E. 9, p. 2). On April

20, 2018, the undersigned ordered Plaintiff’s complaint to be served on each defendant.

(D.E. 14).    Defendants subsequently filed two motions to dismiss.       (D.E. 15, 17).
1/2
Plaintiff again sought the appointment of counsel to assist him in litigating his claims in

this case. (D.E. 42). The undersigned denied this motion on November 29, 2018. (D.E.

43)

       On January 9, 2019, the undersigned issued a Memorandum and Recommendation

(M&R) in which it recommended the denial of Defendants’ motions to dismiss. (D.E.

46).   Plaintiff seeks for the third time the appointment of counsel to assist him in

litigating his claims in this case. (D.E. 49). However, Plaintiff’s motion (D.E. 49) is

DENIED without prejudice for the same reasons set forth in the November 29, 2018

Order. This order will be sua sponte reexamined as the case proceeds.

       ORDERED this 14th day of February, 2019.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




2/2
